Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Additionally, below is an image of a definition of Fourier Transform as rebuttal or clarifying evidence concerning the nature of a Fourier transform; please note especially the highlighted portion. See attached Non-Patent Literature document and/or url for full reference. 
“Fourier Transform” defined by Techopedia available at https://www.techopedia.com/definition/7292/fourier-transform (Year: 2020)

    PNG
    media_image1.png
    184
    910
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-39, 41-49, 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 12-14, 16, 18-24, 26 of U.S. Patent No. 10514658:
Present Application
U.S. Patent No. 10514658
28
1
29
2
30
1
31
3
32
4
33
5
34
6
35
8
36
9
37
12
38
13
39
14
41
16
42
18
43
19
44
20
45
21
46
22
47
23
48
24
49
26
51
24
52
1
53
21
54
1
55
1


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application.
Amendments in copending Application No. 16/112,153 (reference application) have obviated the former rejection therewith, and this rejection was withdrawn with the last Office action. However, this notation is made here so that record is clear that the most recent claims in both applications were compared as part of this Office action on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 29, 31-44, 49, 51, 52, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bashaw (US 5729364)(from the IDS) in view of Alexander (US 2016/0238845) in further view of Schnell (US 2015/0077819).
Regarding claims 28 and 55, Bashaw discloses [claim 28] A display system (abstr - hologram storage device; subsequent access is display) and [claim 55] a method for display comprising (i.e., open language for the claim):
a first plurality of spatial light modulator pixels (Fig. 3: 38 - SLM) arranged to display first holographic data corresponding to a first holographic data (38 - amplitude spatial light modulator), to receive light of a first wavelength (i.e., the wavelength entering from mirror 44 [right]) and to spatially modulate the received light of the first wavelength (i.e., note beam pass-through, with modulation per device);
a second plurality of spatial light modulator pixels (40 - SLM) arranged to display second holographic data (40 -orthogonal spatial light modulator) corresponding to a second holographic data (i.e., orthogonal is different than amplitude), to receive light of a second wavelength (i.e., the wavelength entering from mirror 44 [left]; note the claim does not require that the wavelength quality be different, so here interpreted as simply another wavelength path identifier) from a second light source [interpreted as direction] simultaneous with the reception of the light of the first wavelength by the first plurality of pixel, the second wavelength being substantially different from the first wavelength (i.e., two substantially different beams, reference and object, from at least somewhat different directions must then merge to create the fringes that are a hologram) and to spatially modulate the received light of the second wavelength (i.e., note beam pass-through, with modulation per device);
a first Frequency-space transform lens (30 - lens [right]; col. 7, lns. 62-63, 67-1 – “Lenses 30 … are used to spatially manipulate and transform the two beams, as is well known in the art.” & “Preferably … lenses 30 are placed in a Fourier arrangement.” Emphasis added to indicate spatial component.) arranged to perform a Frequency-space transform of the spatially modulated light of a first wavelength to form the first holographic data at a replay plane (at 20 - medium), wherein the first holographic data is formed of light at the first wavelength (via beam path);
a second Frequency-space transform lens (30 - lens [left]; col. 7, lns. 62-63, 67-1 – “Lenses 30 … are used to spatially manipulate and transform the two beams, as is well known in the art.” & “Preferably … lenses 30 are placed in a Fourier arrangement.” Emphasis added to indicate spatial component.) arranged to perform a Frequency-space transform of the spatially modulated light of the second wavelength to form a second holographic data at the replay plane (at 20 - medium), wherein the second holographic data is formed of light at the second wavelength (via beam path).
Bashaw does not explicitly disclose an optical path length from the first Frequency-space transform lens to the replay plane is not equal to an optical path length from the second Frequency-space transform lens to the replay plane. Bashaw does not indicate that the paths are the same or different, though the Fig. 3 appears to imply the distance is the same, but at the wavelength level, such a difference could be so minute as to not be at all apparent in a viewer in person of the actual device, much less a figurative rendering. Additionally, Bashaw does not disclose a first light source configured to provide light of a first wavelength; a second light source configured to provide light of a second wavelength substantially different from the first wavelength
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem. In this case, it is recognized in the art that different effects (e.g., interference) result in the different relational lengths of different or same holographic beam paths.
As for the holographic nature of the references, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the path is either different or the same. And these two, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.
Further, to achieve different relations would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality. "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397. Success is anticipated since the systems are simply adjusted on the optics bench or otherwise in space.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to try changing path to another of the finite options: that is to be of the same path lengths or different path lengths so as to determine the optimum visual relation or the simplest one for manufacturing purposes.
The Bashaw-combination does not disclose a first light source configured to provide light of a first wavelength; a second light source configured to provide light of a second wavelength substantially different from the first wavelength
Bashaw and Alexander are related as holographic systems. Alexander discloses a first light source configured to provide light of a first wavelength (Fig. 2A: 221-R – red laser diode; reproduced below for convenience); a second light source configured to provide light of a second wavelength substantially different from the first wavelength (Fig. 2A: 221-G – green laser diode). Benefits of multi-color multiplex holograms for a display include wavelength multiplexing (para. 86) and accommodation of optical distortion (para. 90, 107).

    PNG
    media_image2.png
    762
    1148
    media_image2.png
    Greyscale

Reproduced Fig. 2A from Alexander, with zoom-in on RGB laser module 221
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the multi-color/multi-source/different-wavelength source unit of Alexander’s holographic unit for the source unit of Bashaw so as to improve optical distortion (para. 90, 107).
The former combination does not explicitly disclose that the first holographic data, the second holographic data, and holographic reconstructions are of multiple holograms simultaneously or rapidly-iteratively recorded. 
Bashaw-Alexander and Schnell are related as holographic systems using Fourier. Schnell teaches multiple holograms simultaneously or rapidly-iteratively recorded (para. 152 – “In prior art holography it is well-known that multiple images may be written into the same holographic plate and recovered separately. This is done by encoding each image on a different reference wave. If two images are acquired from fields which do not interfere, either because they are mutually incoherent or because the field components are orthogonal, then the multiplex recording of holographic images may be carried out simultaneously.”).  Para. 153-154 goes on to indicate that using Fourier and specifically Fourier space means the holograms are still distinguishable in multiplex form even though they have close wavelengths and permit complex image recovery.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the single hologram scheme of Bashaw-Alexander with the multiplexed holograms of Schnell in the context of their shared Fourier space analysis to achieve the predictable result of permitting even more complex image storage and recovery.
Regarding depending claims 29, 31, 32, and independent claim 50, all the limitations in common with claim 28 above are hereby incorporated. Further, the combination does not explicitly contemplate [claims 29 and 50] the first wavelength is greater than the second wavelength and the optical path length from the first Frequency-space transform lens to the replay plane is less than the optical path length from the second Frequency-space transform lens to the replay plane; [claim 31] the first optical path length and second optical path length are such that the first holographic reconstruction and second holographic reconstruction are the same size.; [claim 32] the first optical path length and second optical path length are such that the first holographic reconstruction and second holographic reconstruction have the same resolution.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The holographic systems are of the same scale, and no criticality is presently in evidence.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to set the varying path lengths to optimize the resultant recording.
Regarding claim 33, the combination further discloses the first holographic reconstruction and second holographic reconstruction are coincident (Bashaw, Fig. 3: note both beams go into medium 20).
Regarding claim 34, the combination further discloses the first Frequency-space transform lens (lens 30) is a first physical optic arranged to receive spatially modulated light having the first wavelength from the first plurality of pixels (Bashaw, Fig. 3 - note right side beam path).
Regarding claims 35 and 37, the combination further discloses [claim 35] the first holographic data comprises an image component (38- SLM) and a lensing component, wherein the lensing component is the first Frequency-space transform lens (Bashaw, 30 - lens [right]; col. 7, lns. 62-63, 67-1 – “Lenses 30 … are used to spatially manipulate and transform the two beams, as is well known in the art.” & “Preferably … lenses 30 are placed in a Fourier arrangement.” Emphasis added to indicate spatial component.); [claim 37] the second holographic data comprises an image component (40 - SLM) and a lensing component, wherein the lensing component is the second Frequency-space transform lens (30 - lens [left]).
Bashaw-Alexander does not further disclose the first Frequency-space transform lens is software-defined. Official Notice is taken that SLMs can be encoded with holographic optical elements, and/or in the alternative, software may select the Frequency-space lens since it has been held that “that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” MPEP 2144.04(111). In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Generic, otherwise undefined software (the claim does not indicate any specialty of the software), is not only ubiquitous but merely chooses what a person would have chosen in its absence.
Therefore, it would have been obvious to an ordinarily skilled artisan to use software to choose the Frequency-space so as reduce cost due to employees in the production process or quickly change or regulate a beam in an SLM.
Regarding claim 36, the combination further discloses the second Frequency-spacxe transform lens is a second physical optic arranged to receive spatially modulated light having the second wavelength from the second plurality of pixels (Bashaw, Fig. 3 - note left side beam path).
Regarding claim 38, the combination further discloses the first holographic reconstruction represents a first wavelength component of an object and the second holographic reconstruction represents a second wavelength component of the object (Bashaw, Fig. 3: note both beams go into medium 20).
Regarding claim 39, the combination further discloses the first holographic data corresponds to a first phase-delay distribution and the second holographic data corresponds to a second phase- delay distribution (Bashaw, 38 and 40 - amplitude vs. orthogonal SLMs).
Regarding claim 40, the combination further discloses a first light source arranged to illuminate the first plurality of pixels with light of the first wavelength; and a second light source arranged to illuminate the second plurality of pixels (Bashaw, note that the SLMs contain a plurality of pixels and nothing in the claim differentiates) with light of the second wavelength (Fig. 3 - note left side beam path).
Regarding claim 41, the combination further discloses the first plurality of pixels are provided by a first spatial light modulator, optionally, a first reflective LCOS spatial light modulator and the second plurality of pixels are provided by a second spatial light modulator, optionally, a second reflective LCOS spatial light modulator (Bashaw, note that both SLMs 38 and 40 have a plurality of pixel, while the specificity thereof in the claim is “optionally” and thus not required).
Regarding claims 42 and 43, the combination does not further discloses [claim 42] a first spatial filter on the optical path from the first Frequency-space transform lens to the replay plane arranged to prevent zero-order diffracted light of the first wavelength reaching the replay plane and/or a second spatial filter on the optical path from the second Frequency-space transform lens to the replay plane arranged to prevent zero-order diffracted light of the second wavelength reaching the replay plane; [claim 43] the combination further discloses the first and/or second spatial filter is a dichroic mirror comprising a first portion arranged to provide the zero-order diffracted light on a first optical path and a second portion arranged to provide the higher-order diffracted light on a second optical path.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The holographic systems are of the same scale, and no criticality is presently in evidence.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to set the varying path lengths to optimize the resultant recording and remove zero-order diffraction and thus resulting interference.
Regarding claim 44, the combination further discloses the first portion is an aperture (Bashaw, 28 -beam splitter; note that a secondary, aperture function occurs for any light not fully entering the device; if it does not go it, it cannot come out) and the second portion is a reflection portion (44 -mirror).
Regarding claim 49, the combination does not further disclose each pixel has a diameter less than 15µm.
However, such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the Bashaw reference is from 1998, and SLMs made nearly 20 years after the filing date of the claimed invention have much finer pixilation capabilities and could easily be swapped out for an updated module.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to swap out Bashaw-Alexander’s older SLMs for a smaller pixelated, more modern SLM to increase image quality and grain.
Regarding claim 51, the combination further discloses The display system according to claim 28, wherein the first wavelength corresponds to one of red light, green light and blue light (para. 21 – red laser diode), and the second wavelength corresponds to another of red light, green light, and blue light (para. 21 – green laser diode).
Regarding claim 52, the combination further discloses The display system according to claim 28, wherein each frequency-space transform is a Fourier transform (Bashaw, 30 -arrangement lens [right, left]; col. 7, lns. 62-63, 67-1 – “Lenses 30 … are used to spatially manipulate and transform the two beams, as is well known in the art.” & “Preferably … lenses 30 are placed in a Fourier arrangement.” Emphasis added.).
Examiner's Note
With respect to claim(s) 30, 45-48, 53, 54, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 30, the prior art does not teach or suggest “The display system of claim 28” further including the specific arrangement for “the focal length of the Frequency-space transform lens is inversely proportional to the wavelength of the corresponding light.” as set forth in the claimed combination(s).
Regarding claim 45, the prior art does not teach or suggest “The display system of claim 28” including the specific arrangement for “wherein the third holographic reconstruction is formed of light at the third wavelength; wherein an optical path length from the third Frequency-space transform lens to the replay plane is not equal to the optical path length from the second Frequency-space transform lens to the replay plane or the optical path length from the first Frequency-space transform lens to the replay plane.” as set forth in the claimed combination(s).
With respect to claims 46-48, 53, and 54, these claims depend on claim 45 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872